Walker, J.
The question for our decision in this case, is : Can a railroad be sued in any county wherein its agents commit a trespass, or must it be sued in that county where its principal business office is kept t Our statute confers a right of action against persons committing a trespass, in whatever county the «trespass is committed.
*650But it is urged that a railroad company is not a person within the meaning of this provision of the law, and that, where the action at common law would have been trespass on the case, it cannot be brought, under our system, where the action of trespass might lie, if a railroad company is to be regarded as a person, within the meaning of the law.
A railroad company is an artificial person, and for many purposes is regarded in the law as subject to the same responsibilities and liabilities as natural persons.
We do not recognize in our system any of the common law forms of action, nor will this court entertain a technical objection to the action brought in this case, such as even under the niceties of the common law, was never supported by sound reason or common sense.
The judgment of the District Court is reversed and the cause remanded.
Reversed and remanded.